POTTER BURNETT LAW
16701 MELFORD BLVD
SUITE 421
BOWIE, MD 20715

 

301.850.7000

 

 

Case 1:19-cv-00079-MDLB Document1 Filed 01/09/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
Southern Division

CHARLENE JANSON
3020 Maryland Avenue
Baltimore, MD 21227

Plaintiff

V.
Case No: 1:19-cv-00079

REITHOFFER SHOWS, INC.

Serve: The Corporation Trust, Inc.

 

2405 York Road
Suite 201
Lutherville Timonium, MD 27093
Defendant
COMPLAINT

Plaintiff, Charlene Janson, by her attorneys, Deborah L. Potter and
Suzanne V. Burnett, hereby files suit against the Defendant, Reithoffer Shows Inc.,
and for reasons, states as follows:
PARTIES AND VENUE

1. The Plaintiff, Charlene Janson, is an adult resident of Baltimore County,
Maryland.

2. The Defendant, Reithoffer Shows, Inc. (herein after “Reithoffer”) is a
business with a principal office in Gibston, Florida participates in fairs, namely in the
areas of amusement rides, games, and food concessions.

3. Venue is proper in the United States District Court for the District of

Maryland due to diversity jurisdiction.
POTTER BURNETT LAW

16701 MELFORD BLVD
SUITE 421
BOWIE, MD 20715

301.850.7000

 

 

Case 1:19-cv-00079-MDLB Document1 Filed 01/09/19 Page 2 of 4

FACTS

4. On or about September 17, 2016, Plaintiff, Charlene Janson, was an
invitee at The Great Frederick Fair in Frederick, Maryland.

5. Defendant Reithoffer Shows, Inc. provided amusement rides at the
Great Frederick Fair.

6. The Defendant and its employees and its agents were responsible for
the set up, placement, and operations safety of the amusement rides.

7. The Defendant was responsible for setting and/or following and/or
enforcing all amusement ride restrictions, rules, procedures, and regulations as well
as generally providing a safe and secure environment.

8. The Defendant provided at the Great Frederick Fair a ride known as the
“space ride” which was set up, placed, and/or operated by the Defendant.

9. Plaintiff was on the “space ride” when her foot became caught in
the ride, causing her to fall from the platform.

10. There were no measures and/or insufficient measures taken to ensure
ride restrictions, rules and/or regulations were enforced and that invitees were able
to safely board the ride.

11. Further, Defendant's employees were not adequately trained and/or
supervised on procedures.

12. Further, Defendant and/or its employees/agents/servants failed
to warn Plaintiff of the hazards/dangers of the “space ride.”

13. Plaintiff was injured and has undergone multiple surgeries, missed work,

and will require future surgeries and future loss of income.
POTTER BURNETT LAW

16701 MELFORD BLVD
SUITE 421
BOWIE, MD 20715

301.850.7000

 

 

Case 1:19-cv-00079-MDLB Document1 Filed 01/09/19 Page 3 of 4

14. Atall times relevant herein, the Plaintiff, Charlene Janson, was exercising
due care, and was free of negligence.

COUNT

11. Plaintiff, Charlene Janson, realleges the facts and allegations set forth in all
previous paragraphs, and further states as follows:

12. The negligence of the Defendant and its employees were the proximate
cause of the incident in that said Defendant failed to establish amusement ride
restrictions/rules/regulations for height and/or weight, failed to follow amusement
ride restrictions/rules/regulations for height and/or weight, failed to enforce
amusement ride restrictions/rules/regulations, failed to properly train employees,
failed to properly supervise employees, negligently set up the ride in a manner that
was unsafe and/or unreasonably dangerous, failed to assist invitees as they boarded
the ride, failed to have handrails/equipment or other safety measures in place to
assist invitees as they boarded the ride, failed to supervise and/or assist invitees as
they boarded the ride, failed to have signage/restrictions for weight and/or height at
the ride, failed to post restrictions for height/weight for invitees to see, failed to warn
invitees of a danger known to the Defendant; and was otherwise careless and
negligent.

13. As a result of the negligence of said Defendant, Plaintiff did suffer and
continues to suffer great pain and permanent injury, permanent scarring and
disfigurement, mental anguish, loss of income, and has incurred and in the future will
incur medical expenses.

WHEREFORE, Plaintiff, Charlene Janson, demands judgment against said
POTTER BURNETT LAW
16701 MELFORD BLVD

SUITE 421
BOWIE, MD 20715

301.850.7000

 

 

Case 1:19-cv-00079-MDLB Document1 Filed 01/09/19 Page 4 of 4

Defendants in excess of Seventy-Five Thousand ($75,000.00) Dollars.

 

 

 

orah L. Potter, Attorney Code 08818
Suzanne V. Burnett, Attorney Code 012672
Potter Burnett Law

16701 Melford Boulevard

Suite 421

Bowie, MD 20715

(301) 850-7000
debbie@potterburnettlaw.com
suzanne@potterburnettlaw.com

DEMAND FOR JURY TRIAL

Plaintiff demands Trial by Jury on all issues herein.

 

Deborah L. Potter
